Matthew N. Newman (AK Bar No. 1305023)
Wesley James Furlong (AK Bar No. 1611108)
Megan R. Condon (AK Bar No. 1810096)
NATIVE AMERICAN RIGHTS FUND
745 West 4th Avenue, Suite 502
Anchorage, AK 99501
Phone: 907-276-0680
mnewman@narf.org
wfurlong@narf.org
mcondon@narf.org

Teresa B. Clemmer (AK Bar No. 0111059)
Peter H. Van Tuyn (AK Bar No. 8911086)
Karen E. Schmidt (AK Bar No. 1211113)
BESSENYEY & VAN TUYN, LLC
310 K Street, Suite 200
Anchorage, AK 99501
Phone: 907-278-2000
teresa@bvt-law.com
peter@bvt-law.com
karen@bvt-law.com

Counsel for Plaintiffs


                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 NATIVE VILLAGE OF VENETIE
 TRIBAL GOVERNMENT, et al.,
               Plaintiffs,                    Case No. 3:20-cv-00223-SLG
      v.

 DAVID L. BERNHARDT, et al.,
               Defendants,

 ALASKA OIL & GAS ASSOCIATION, et
               al.,
               Intervenor-
               Defendants.

CONDITIONAL NON-OPPOSITION AS TO MOTION TO INTERVENE
Native Village of Venetie Tribal Govt. v. Bernhardt, 3:20-cv-00223-SLG     1


         Case 3:20-cv-00223-SLG Document 54 Filed 12/28/20 Page 1 of 4
  NORTH SLOPE BOROUGH, et al.,
               Intervenor-
               Defendants.


         CONDITIONAL NON-OPPOSITION AS TO MOTION TO INTERVENE
                      BY THE STATE OF ALASKA

       On December 14, 2020, the State of Alaska (“Movant”) filed a motion to intervene

in the above-captioned litigation. ECF 34. In response, Counsel for Plaintiffs contacted

counsel for the State to inquire its interests in entering into a joint stipulation on

intervention, as was done with other intervenors in this matter. See ECF 17, 30. Having

not received a final response from the State on the draft stipulation, the Plaintiffs

represent that they do not oppose the State’s intervention so long as the State adheres to

the reasonable terms agreed to previously by the Intervenor-Defendants.

       DATED: December 28th, 2020.

                                     Respectfully submitted,

                                     By:     s/ Matthew N. Newman
                                            Matthew N. Newman (AK Bar No. 1305023)
                                            Wesley James Furlong (AK Bar No. 1611108)
                                            Megan R. Condon (AK Bar No. 1810096)
                                            NATIVE AMERICAN RIGHTS FUND

                                             s/ Teresa B. Clemmer
                                            Teresa B. Clemmer (AK Bar No. 0111059)
                                            Peter H. Van Tuyn (AK Bar No. 8911086)
                                            Karen E. Schmidt (AK Bar No. 1211113)
                                            BESSENYEY & VAN TUYN, LLC


CONDITIONAL NON-OPPOSITION AS TO MOTION TO INTERVENE
Native Village of Venetie Tribal Govt. v. Bernhardt, 3:20-cv-00223-SLG                       2


         Case 3:20-cv-00223-SLG Document 54 Filed 12/28/20 Page 2 of 4
                                      Counsel for Plaintiffs Native Village of Venetie
                                      Tribal Government, Arctic Village Council, and
                                      Venetie Village Council




CONDITIONAL NON-OPPOSITION AS TO MOTION TO INTERVENE
Native Village of Venetie Tribal Govt. v. Bernhardt, 3:20-cv-00223-SLG               3


        Case 3:20-cv-00223-SLG Document 54 Filed 12/28/20 Page 3 of 4
                           CERTIFICATE OF SERVICE

       I hereby certify that I filed the foregoing CONDITIONAL NON-OPPOSITION
AS TO MOTION TO INTERVENE with the Clerk of the United State District Court for
the District of Alaska using the CM/ECF system, which provided notice of this filing by
e-mail to all counsel of record.

      Dated: December 28th , 2020

                                         s/ Matthew N. Newman
                                        Matthew N. Newman (AK Bar No. 1305023)




CONDITIONAL NON-OPPOSITION AS TO MOTION TO INTERVENE
Native Village
        Case of  Venetie Tribal Govt.Document
               3:20-cv-00223-SLG      v. Bernhardt,
                                               54 3:20-cv-00223-SLG
                                                    Filed 12/28/20 Page 4 of 4            4
